Harrison, J.
This action was brought to recover from the defendant the value of certain personal property, lost by the burning of the Hotel Del Monte, April 1, 1887. Judgment was rendered in favor of the defendant, and the plaintiff has appealed.
It was held in Fay v. Pacific Improvement Co., 93 Cal. 253, upon the facts then before the court, that the defendant, as the proprietor and keeper of the Hotel Del Monte, was an innkeeper, and as the facts herein are almost identical with those presented in that case, the defendant must in the present case be held to have been an innkeeper, and subject to its liabilities. It is, however, contended by the defendant that in the present *680case the plaintiff was a “boarder” with it rather than a “ guest,” and consequently that its liability as an innkeeper does not exist. Th'e finding of the court upon this issue is as follows: “That plaintiff and her assignor at the time of the destruction of said house by fire Were inmates of said house under special arrangement for board and lodging by the week for a permanent stay, and at the time of the fire had given no intimation to defendant of any intention to depart from said house, where they had been for about ten days.”
The appellant contends that this finding is not sustained by the evidence, and we are of the opinion that her contention is correct. The plaintiff testified that there was no special contract made between her and the management of the hotel as to the terms upon which she was received; that she simply went into the office, asked for a room, registered and was assigned to the room; and instead of there being any testimony in conflict with this statement, it was corroborated by testimony given on behalf of the defendant by its clerk and manager. The only evidence which it is contended supports the above finding is that it was shown to be a rule of the house to charge a guest a less rate per diem for entertainment by the week than by the day, and that if a guest remained more than a week, he got the benefit of the rule; that they treated all persons as transient guests until they remained a week, and then they commenced to treat them as boarders and charged them the weekly rates.; and that the plaintiff had been at the hotel about ten days at the time of the fire. It was not shown, however, that this rule Was ever brought to the knowledge or notice of the plaintiff, or that she was ever informed of the rates of charge, the only evidence upon that subject being that she always paid all demands that were made on her for her entertainment; and the defendant’s manager testified that nothing was said when they came in about whether they came there by the day or otherwise. There was no evidence whatever that the plaintiff made any arrangement “ for a permanent stay,” Or that there was at any time anything said or done with reference to the time that she would remain at'the hotel.
Whether the plaintiff was a guest or a boarder with the defendant Was an issue in the case upon which the liability of the *681defendant depended, and upon which the court should have made an express .finding. This question was one of fact to be determined by the court upon all the evidence before- it. Whether the plaintiff made a special arrangement respecting her stay with the defendant was only evidence to be considered by the court in determining the ultimate fact whether she was a guest or a boarder. Even if the finding of the court that she had made á special arrangement with the defendant for board and lodging by the week had been sustained by the evidence, that fact would not be determinative of the issue whether she was a guest or a boarder, but would be merely evidence to be considered in determining that issue. (Pinkerton v. Woodward, 33 Cal. 597; 91 Am. Dec. 657; Hancock v. Rand, 17 Hun. 279 ; 94 N. Y. 1; 46 Am. Eep. 112; Hall v. Pike, 169 Mass. 495.)
The proposition of the defendant that because innkeeping is not enumerated as one of the objects of its incorporation, its acts as an innkeeper are ultra vires, and cannot form the basis of any liability therefor, cannot be maintained. Having engaged in that occupation and assumed the liability of an innkeeper towards the plaintiff as his guest, and received from her the consideration for such liability, the defendant cannot now repudiate its obligation upon the ground that under its corporate powers it was not authorized to engage in such occupation.
The judgment is reversed and a new trial is ordered.
McFarland, J., Garoutte, J., and De Haven, J., concurred.